DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See U.S. Publication No. US20200340718 for paragraph numbers.


Response to Amendment
The amendment filed July 8, 2022 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the April 8, 2022 Office Action except as mentioned below.


Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites the limitation "at the inlet of the one of the first heat exchanger.” The Office interprets and suggests amending to -- at the inlet of at least one of the first heat exchanger --.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JAMES AMICK (US 20130291571, hereinafter AMICK) in view of IN KYU KIM (US 7992403, hereinafter KIM) and CRAWFORD (US 2018195778 cited in April 20, 2020 IDS, hereinafter CRAWFORD).
Regarding claim 1, AMICK discloses:
A heat pump system (100) comprising:
a refrigerant circuit (FIGS. 1-2) for circulating refrigerant having a plurality of flow paths (136 and 138) in the heat pump system;
a first heat exchanger (108) being at least disposed in the refrigerant circuit for circulating the refrigerant, and at least disposed in a path of ambient air (from 110) or fluid of a facility (103), the refrigerant in a second heat exchange relationship (FIGS. 1-2) with the ambient air or fluid (FIGS. 1-2);
a second heat exchanger (116) being disposed in the refrigerant circuit for circulating the refrigerant…;
at least one compressor (106) connected into the refrigerant circuit for compressing the refrigerant from its inlet pressure to its discharge pressure under conditions of operation of the refrigerant circuit;
at least one expansion device (112 or 114, depending on flow direction) connected at the inlet of the one of the first heat exchanger (108) and the second heat exchanger (116) in which the refrigerant is being vaporized;
at least one valve disposed (134) in the refrigerant circuit and operably selecting one or more flow paths of the plurality of flow paths of the refrigerant circuit including the first heat exchanger, second heat and direction of flow of the refrigerant therethrough for selecting a particular mode of operation (FIG. 1 or 2) of the heat pump system;
an auxiliary heater (139) disposed in the ambient air of the facility and operable to add heat to the ambient air under selected conditions;
a temperature sensor (142)…; and
a controller (140) operable to receive the temperature signal from the temperature sensor and control activation of the auxiliary heater responsive to a demand for heating in at least a heating mode (FIG. 2).
Regarding claim 1, AMICK lacks heat exchange with a geothermal loop.
KIM teaches: a heat pump system having a geothermal ground source loop the heat pump system comprising: a reversing valve (124) enabling a plurality of fluid paths in the heat pump system
a geothermal loop circulating (310) a liquid in the geothermal loop in a first heat exchange relationship (FIG. 5) with geothermal heat;
a second heat exchanger (140) being disposed in the refrigerant circuit for circulating the refrigerant, and disposed in fluid communication with the geothermal loop, the refrigerant in a third heat exchange relationship (FIG. 5) with the liquid in the geothermal loop;
a temperature sensor (FIG. 6; 316) disposed at the geothermal loop (310) adjacent to an inlet of the second heat exchanger (140; MERRIAM WEBSTER defines “adjacent” as “not distant; nearby” using the example of “the city and adjacent suburbs.” MERRIAM WEBSTER defines “system” as “a regularly interacting or interdependent group of items forming a unified whole: such as: a group of devices or artificial objects or an organization forming a network especially for distributing something or serving a common purpose.” Thus, no component of the heat pump system is distant from another as they are a unified “whole.”), the temperature sensor operable to provide a temperature signal indicative of a temperature associated with the liquid in the geothermal loop; and
a controller (Col. 10: 63 to Col. 11: 14; Col. 11: 38-45) operable to receive the temperature signal from the temperature sensor and control activation of the auxiliary heater responsive to a demand for heating in at least a heating mode (FIG. 10) and a under selected conditions associated with the geothermal loop.
KIM (Abstract) connects a geothermal loop to a heat exchanger to transfer heat out of the earth in the winter to heat the building and to transfer heat into the earth to cool the building in the summer.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine AMICK with the teachings of KIM to connect a geothermal loop to a heat exchanger to transfer heat out of the earth in the winter to heat the building and to transfer heat into the earth to cool the building in the summer to the known system of AMICK.
CRAWFORD additionally teaches: a HYBRID RESIDENTIAL GROUND-COUPLED HEAT PUMP comprising a first heat exchanger (indoor 104), a second heat exchanger (outdoor 124), and a geothermal heat exchanger (underground 108) having thermo couples at the inlets and outlet for each heat exchanger, respectively including
a temperature sensor (¶ 20) disposed at the geothermal loop (136, 138) adjacent to an inlet of the second heat exchanger (124; ¶ 20), the temperature sensor operable to provide a temperature signal indicative of a temperature associated with the liquid in a geothermal loop (136, 138).
CRAWFORD (¶ 18) teaches that the heat pump 104 may also comprise a plurality of temperature sensors for measuring the temperature of the fluid circulated by the heat pump 104 at the heat pump outlet 128 and the temperature of the fluid circulated by the heat pump 104 at the heat pump inlet 130. CRAWFORD (¶ 20) teaches that the outdoor unit 106 may also comprise a plurality of temperature sensors for measuring the temperature of the outdoor heat exchanger 124, the temperature of the fluid circulated by the heat pump 104 at the inlet 132, the temperature of the fluid circulated by the heat pump 104 at the outlet 134, and/or the temperature of the ambient outdoor air 201. CRAWFORD (¶ 21) teaches that the ground heat exchanger 108 may also comprise a plurality of temperature sensors for measuring the temperature of the fluid circulated by the heat pump 104 at the inlet 136, the temperature of the fluid circulated by the heat pump 104 at the outlet 138, and/or the temperature of the ground 202.
It would be obvious to one skilled in the art, before the effective filing date of the
Instant claims, to combine AMICK and KIM with the teachings of CRAWFORD to employ a temperature sensor disposed adjacent to the inlet and outlet of each heat exchanger to measure the temperature of the fluid entering or exiting each heat exchanger.

Regarding claim 2, AMICK as modified teaches of claim 1. AMICK additionally teaches:
wherein the at least one valve is a reversing valve (134) and is included in said refrigerant circuit for effecting operation respectively in at least one of the heating mode (FIG. 1), a cooling mode (FIG. 2), and a dehumidification mode (FIG. 2).

Regarding claim 3, AMICK as modified teaches of claim 1. AMICK additionally teaches:
a thermostat (¶ 30), the thermostat providing a signal to the controller (140) indicative of at least the demand for heating in the heating mode.

Regarding claim 4, AMICK as modified teaches of claim 1. AMICK additionally teaches:
a blower (110) for the ambient air or fluid associated with the first heat exchanger for circulating ambient air or fluid past the first heat exchanger to facilitate refrigerant to ambient air or fluid heat exchange.

Regarding claim 5, AMICK as modified teaches of claim 1. AMICK (¶ 39 uses 30-40°C as an exemplary defrosting temperature range which is clearly a typographical error as frost does not occur at 30-40°C, as such the Office interprets the 30-40°C as 30-40°F. AMICK as modified additionally teaches:
wherein the controller determines if the temperature associated with the liquid in the geothermal loop (the KIM geothermal loop 310 within AMICK heat exchanger 116 measured at temperature sensor 142) is lower than a first selected threshold temperature (AMICK ¶38, 40°F, AMICK uses 30-40°F as an exemplary defrosting temperature range so a first selected threshold is below 40°F; and AMICK ¶39, heat exchanger 116 is too cold requiring defrosting and controller 140 energizes auxiliary heater 139), if the temperature is lower than the first selected threshold temperature, then the controller operates the heat pump system and the auxiliary heat at an increased capacity (AMICK ¶39, heat exchanger 116 is too cold requiring defrosting and controller 140 energizes auxiliary heater 139).

Claim(s) 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMICK in view of KIM and CRAWFORD, further in view of TIMOTHY SCOTT SHAFFER (US 20200132334, hereinafter SHAFFER).
Regarding claim 6, AMICK as modified teaches of claim 5. AMICK as modified lacks multiple heating thresholds.
Regarding claims 6, SHAFFER teaches:
wherein the controller (represented by 85) determines if the temperature associated is lower than a second selected threshold temperature (¶ 38, medium heating setting), then the controller operates the auxiliary heater (represented by FIG. 2 second heater bank 80) at, at a further increased capacity (to achieve medium heating setting).
SHAFFER (¶ 38) employs a primary heater bank 80 and multiple auxiliary heater banks 80 and the greater the demand (or threshold) for heating more heating power is provided by the auxiliary heater banks 80 combined to increase heating capacity to meet the demand or temperature settings (low, medium, high). Additionally, SHAFFER (¶ 38) provides another auxiliary heater heat pump to provide heating below the maximum provided by the heater banks 80.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine AMICK, KIM, and CRAWFORD with the teachings of SHAFFER to employ auxiliary heaters to provide additional heating as needed.

Regarding claim 7, AMICK as modified teaches of claim 5. AMICK as modified lacks multiple heating thresholds.
Regarding claims 7, SHAFFER teaches:
determining if the temperature increases above a third selected threshold temperature (¶ 38, high heating setting), then operating the auxiliary heat at, at least the increased capacity (represented by the medium heating setting).
SHAFFER (¶ 38) teaches disabling some auxiliary heaters but keeping others activated at a lower power level to provide lower heating levels, such as when the higher heating level has been met and then a blockage occurs, SHAFFER would disable the required heaters but still cycle at reduced heating levels.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine AMICK and KIM with the teachings of SHAFFER to employ auxiliary heaters at a reduced heating level once the third heating threshold has been achieved.

Regarding claim 10, AMICK as modified teaches of claim 6. As the AMICK first selected threshold temperature 40°F is above freezing. As claimed the second selected threshold which requires further increased capacity above the first selected threshold’s increased capacity and as such the second selected threshold is a temperature above the first selected threshold. Thus, as the first selected threshold temperature 40°F is above freezing, the second selected threshold temperature is further above freezing and permits the system to rest the geothermal loop.

Regarding claim 11, AMICK as modified teaches of claim 10. As the AMICK as modified second selected threshold temperature is above the freezing temperature of water, and water is the fluid within the KIM geothermal loop 310, the second threshold temperature is based at least in part on the freezing temperature of water.


Claim(s) 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMICK in view of SHAFFER and/or KIM, and CRAWFORD as evidenced by GROUND SOURCE HEAT PUMP.
Regarding claim 8, AMICK as modified teaches of claim 5. AMICK as modified additionally teaches:
wherein the first selected threshold temperature (40°F) is selected for the temperature of the liquid in the geothermal loop at a temperature far enough away from a freezing temperature (GROUND SOURCE HEAT PUMP (Thermal performance ¶ 4) evidences heat extraction from temperatures of 32°F) of the liquid to permit the heat pump system to partially extract the geothermal heat from the geothermal loop (KIM 310).

Regarding claim 9, AMICK as modified teaches of claim 8. AMICK as modified additionally teaches:
wherein the first selected threshold temperature (AMICK ¶ 38, 40°F) is established at a temperature based at least in part on the liquid (water) in the geothermal loop and a particular application (heating the indoor units).


Regarding claim 12, AMICK as modified teaches of claim 7. AMICK as modified additionally teaches:
wherein the third selected threshold temperature (SHAFFER ¶ 38, high heating setting) is selected for the temperature of the liquid in the geothermal loop (the KIM geothermal loop 310 within AMICK heat exchanger 116 measured at temperature sensor 142) at temperature far enough away from a freezing temperature (40°F, the first selected threshold is below the third selected threshold) of the liquid to permit the heat pump system to extract the geothermal heat from the geothermal loop.
GROUND SOURCE HEAT PUMP (Thermal performance ¶ 4) evidences heat extraction from temperatures of 32°F, thus temperatures above 40°F permit the heat pump system to extract the geothermal heat from the geothermal loop.


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.

Regarding page 1, 35 USC 103 Rejections, Applicant Argues that AMICK and KIM lack “a temperature sensor positioned at the inlet of the second heat exchanger with respect to the geothermal loop.” In response, KIM teaches “a temperature sensor (316) disposed at the geothermal loop (310) adjacent to an inlet of the second heat exchanger (140).” MERRIAM WEBSTER defines “adjacent” as “not distant; nearby” using the example of “the city and adjacent suburbs.” MERRIAM WEBSTER defines “at” as “near” and “near” as “to a short distance” or “close to.” Further, MERRIAM WEBSTER defines “system” as “a regularly interacting or interdependent group of items forming a unified whole: such as: a group of devices or artificial objects or an organization forming a network especially for distributing something or serving a common purpose.” Thus, no component of the heat pump system is distant from another (i.e. every component of the heat pump system is close to each other) as they are a unified “whole.”
Further, CRAWFORD teaches a HYBRID RESIDENTIAL GROUND-COUPLED HEAT PUMP comprising a first heat exchanger (indoor 104), a second heat exchanger (outdoor 124), and a geothermal heat exchanger (underground 108) having thermo couples at the inlets and outlet for each heat exchanger, respectively. CRAWFORD (¶ 18) teaches that the heat pump 104 may also comprise a plurality of temperature sensors for measuring the temperature of the fluid circulated by the heat pump 104 at the heat pump outlet 128 and the temperature of the fluid circulated by the heat pump 104 at the heat pump inlet 130. CRAWFORD (¶ 20) teaches that the outdoor unit 106 may also comprise a plurality of temperature sensors for measuring the temperature of the outdoor heat exchanger 124, the temperature of the fluid circulated by the heat pump 104 at the inlet 132, the temperature of the fluid circulated by the heat pump 104 at the outlet 134, and/or the temperature of the ambient outdoor air 201. CRAWFORD (¶ 21) teaches that the ground heat exchanger 108 may also comprise a plurality of temperature sensors for measuring the temperature of the fluid circulated by the heat pump 104 at the inlet 136, the temperature of the fluid circulated by the heat pump 104 at the outlet 138, and/or the temperature of the ground 202. Thus, teaching the claimed limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763